708 N.W.2d 412 (2006)
474 Mich. 1025
WHITE CHAPEL MEMORIAL ASSOCIATION PARK PERPETUAL CARE TRUST, Plaintiff-Appellee,
v.
Richard PERNAL, Defendant/Cross-Defendant/Appellee, and
St. Nicholas Greek Orthodox Church of Detroit, Intervening Defendant/Cross-Plaintiff/Appellant.
Docket No. 129910, COA No. 254597.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the application for leave to appeal the October 6, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.